Citation Nr: 1117081	
Decision Date: 05/03/11    Archive Date: 05/10/11

DOCKET NO.  04-06 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to basic eligibility for Dependents' Educational Assistance (DEA) under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to February 1973.  He died in December 2000.  The appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2003 rating decision of the Regional Office (RO) that denied the appellant's claim for service connection for the cause of the Veteran's death and for DEA under Chapter 35, Title 38, United States Code.  The Board previously remanded the case in June 2005 and January 2006 to ensure due process and to obtain additional evidence.  

In May 2008 the Board denied the appellant's claims, and she appealed the Board's action to the United States Court of Appeals for Veterans Claims (Court).  In a memorandum decision dated in October 2010, the Court vacated the Board's May 2008 determination and remanded the claim to the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

In an October 2010 memorandum decision, the Court vacated and remanded the Board's May 2008 decision, determining that VA failed in its duty to properly assist the appellant because she was not afforded a VA medical opinion to address the relationship between the Veteran's in-service anxiety, his substance abuse, and his cause of death from the toxic effects of methadone.  Therefore, to fulfill the duty to properly assist the appellant, the Board finds that the case must be remanded to the AMC/RO to obtain a VA medical opinion to determine whether the medical and lay evidence of records supports the appellant's contention that the Veteran's death was related to military service.

The appellant argues that the Veteran had anxiety during service and that his anxiety disorder and medications used to treat it led to his chemical dependency, which ultimately led to his death.  Her statements reflect that she is aware that the Veteran was not service-connected for any disability during his lifetime.  

A certificate of death documents that the Veteran died in December 2000.  Following an autopsy and investigation by the Office of the Chief Medical Examiner, the immediate cause was listed on the certificate as toxic effects of methadone.  Acute bronchopneumonia was listed as another significant medical condition that did not directly contribute to death.

Service treatment record reveal that in November and December 1968 the Veteran complained of nervousness; the impression was anxiety and acute anxiety, respectively, and on both instances Valium was prescribed.  In a February 1971 treatment note, he complained of chest pain for one week unrelated to exercise.  He reported that he had shakes when people look at him especially when he is drinking.  The impression was immature personality, and he was given reassurance.  An April 1971 treatment record documents that he was prescribed Librium.  In a February 1973 separation report of medical history, he denied any depression or excess worry or nervous trouble of any sort.  Psychiatric evaluation on separation examination was reported as normal.

Post-service records obtained from the Social Security Administration (SSA) show that the Veteran was determined to be disabled for SSA purposes due to a low back disability effective in July 1986, the time that he last worked as a cement layer.  Associated medical records indicate that he initially injured his back in 1978, had subsequent back injuries, and it culminated with a laminectomy in 1986 following a workplace injury.  An April 1986 report by Orthopedic Specialists of Tulsa listed medications used, including Tylenol 4 and Darvocet, and noted that none had satisfactorily relieved his symptoms.  Subsequent private and VA treatment records reflect ongoing complaints of chronic pain and alcohol and drug abuse with in-patient admissions for detoxification.  In an October 1994 SSA report of continuing disability, the Veteran admitted that he drinks heavily to relieve his back pain.

A VA administrative record dated in August 1999 reported that the physician received a copy of a discharge summary from the TRMC Adult Psychiatric Treatment Unit where the Veteran was admitted in July 1999 for opiate dependence, opiate withdrawal, and depressive disorder NOS (not otherwise specified).  The Veteran had requested to be put on the methadone program, and this was done.  The AMC/RO should contact the Muskogee VA Medical Center to request a copy of the referenced discharge summary, which may have been placed in his treatment file.  In addition, the AMC/RO should request all treatment records from the TRMC Adult Psychiatric Treatment Unit.

In an October 2000 emergency department record from the St. John Medical Center, the Veteran presented for detoxification from heroin, morphine, dilaudid and occasional alcohol.  He stated that he started using opiates in 1986, then detoxed in 1992 and began using again in 1994.

In February 2004 the physician in the Office of the Chief Medical Examiner of Oklahoma who conducted the autopsy responded to a letter sent to her by the appellant.  The physician indicated that she had reviewed the case and documents sent by the appellant.  She commented that there was no documentation in the medical records to support the appellant's claim that the Veteran had been diagnosed with PTSD, or that he was being treated for anxiety at the time of his death.  The medical examiner acknowledged that the Veteran had been treated for anxiety in 1968.  She added that the Veteran had experienced chronic back pain and that he had lumbar spine surgery in 1986.  She also noted that the Veteran had reportedly abused alcohol and prescription drugs for a number of years prior to his death.  She concluded, based on the investigative information and the findings at autopsy, that the cause of the Veteran's death had been accurately classified.

Another physician in the Office of the Chief Medical Examiner of Oklahoma responded in September 2004 to another letter from the appellant, who wanted the manner of the Veteran's death to be classified as a suicide.  The physician stated that he had reviewed the entire case file, and had obtained the available records from the St. John Medical Center, including the records from Dr. W. R.  He commented that the records were extensive, but revealed no evidence to suggest suicidal ideation or previous suicide attempts.  Thus, there was no reason to change the opinion regarding the manner of the Veteran's death.

In a statement dated in January 2005, W. R., M.D., indicated that he had reviewed the history and medical records of the Veteran and determined that he suffered from chronic, severe posttraumatic stress disorder (PTSD) because all of his symptoms and diagnoses were compatible with PTSD, including chronic anxiety, depression with suicidal thoughts and attempts, alcohol and drug dependence, inability to have effective relationships, insomnia, and flashbacks.  He did not relate the diagnosis to any claimed stressful experience, including any from service.

In June 2007 Dr. W. R. indicated that the Veteran's treatment records had been destroyed according to a seven-year retention policy.  Private treatment records from St. John Medical Center, however, contained a May 1998 psychosocial assessment and two discharge summary reports dated in November 1998 and October 2000 that were all authored by Dr. W. R.  During the psychosocial assessment, the Veteran reported that he had used alcohol since age 13.  He described mental, emotional, and physical problems from his substance abuse, including recent visual/audio hallucinations.  He denied any prior psychiatric hospitalization.  Following a mental status examination, the impression was lack of insight in understanding [his] problem or maintaining [a] recovery program.  Both discharge summary reports explained that inpatient treatment was necessary due to the need for detoxification.  In November 1998 the Axis I discharge diagnosis was polysubstance dependence, severe, improving and depressive disorder NOS.  In October 2000 the discharge diagnosis included opioid dependence, improving and personality disorder NOS.  The reports did not contain any statements regarding the Veteran's military experiences.

Private treatment records from the Pain Clinic of Tulsa show that the Veteran was seen in February 2000 for complaints of low back pain that also caused problems with depression and sleep.  The assessment included sleep disturbance and depression.  Similar findings were noted in August 2000, and which time the Veteran reported having no problem with the medication, which included methadone for pain.

Accordingly, the case is REMANDED for the following action:

1.  After securing any necessary release, the AMC/RO should request all treatment records from the TRMC Adult Psychiatric Treatment Unit [possibly the Tulsa Regional Medical Center].  A July 1999 TRMC discharge summary may be associated with Muskogee VA treatment records (hard copies).  If not obtainable directly from TRMC, then RO/AMC should contact the Muskogee VA Medical Center to request a search for a copy of the July 1999 TRMC that may have been place in the Veteran's treatment file.  If any requested records are unavailable, then the file should be annotated as such and the appellant and her representative should be so notified.

2.  After the above has been completed to the extent possible, the entire claims file and a copy of this remand must be provided to a VA psychiatrist for a thorough review of the records and to obtain a medical opinion as to whether the Veteran's death from toxic effects of methadone is related to reports of anxiety during service and to Valium and Librium prescribed in response to his complaints.  

Following review of the claims file the psychiatrist should respond to the following:

a. Were the psychiatric complaints in service representative of acute manifestations, a chronic psychiatric disorder, or manifestations of a personality disorder?
b. Was any current psychiatric disorder (other than a personality disorder) related to the Veteran's in-service psychiatric complaints?  If so, did that current psychiatric disorder materially contribute to or hasten the Veteran's death? 
c. Was the Veteran's methadone prescription for the time period shortly preceding his death for treatment of substance abuse?  If so, was that substance abuse caused by a psychiatric disorder that is related to service, to include the medication prescribed in service for the Veteran's anxiety?  In addressing this question the examiner should discuss the significance of the Veteran's use of narcotic pain relievers for back pain with respect to his substance abuse. 

d. A complete rationale for all opinions expressed should be set forth in the psychiatrist's report.

3.  After the development requested above has been completed, the record should be reviewed.  If the benefit sought on appeal remains denied, then the appellant and her representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


